DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1- 4, and 7-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1 and 8, the prior art of record does not disclose or render obvious a first block; and a second block, wherein the first block is side by side to the second block along a first axis, the first block is joined to the second block, each of the first block and the second block comprises: a transparent optical, at least one first polarizing beam splitting film, wherein that is disposed the first polarizing beam splitting film is inside the transparent member the first polarizing beam splitting film is to be tilted at a first tilt angle with respect to the first axis and the first axis is being parallel to entering light that enters the polarizing beam splitter, and at least one second polarizing beam splitting film, wherein that is disposed the second polarizing beam splitting film is inside the transparent optical member the second polarizing beam splitting film is to be tilted at a second tilt angle with respect to the first axis, and the second tilt angle is being in a direction opposite to the first tilt angle, disposed positions of the first polarizing beam splitting film and the second polarizing beam splitting film in the first block are shifted from disposed positions of the first polarizing beam splitting film and 
The closest prior art, Masao, describes "FIG. 12 is a plan view of the seventh embodiment of the present invention. In this embodiment, the polarization beam-splitting plane corresponding to each of polarization beam-splitting planes 17a, 17b, 42a, 42b in FIG. 10 is made up of a plurality of column beam-splitting planes. For simplicity of explanation, an embodiment will be described in which each of polarization beam-splitting planes 17a, 17b, 42a, 42b consists of two column beam-splitting planes (17a1, 17a2), (17b1, 17b2), (42a1, 42a2), (42b1, 42b2), respectively. The operation of this embodiment is quite similar to that of the sixth embodiment shown in FIG. 10 ..." See Masao at Col. 11, II. 8-19 (emphasis added).
As can be clearly seen from Fig. 12 (reproduced above), Masao's first block (17b1 and 17a1) and second block (17a2 and 42a2) are on opposite sides with respect to each other on the first axis such that the two blocks of the beam splitting planes touch at a single point on the axis. Further, Masao merely describes the beam splitting planes (17b1 and 17a1) in the first block and the beam splitting planes (17a2 and 42a2) in the second block to be positioned alike. 
However, Masao, in its entirety, does not teach or suggest that the first and the second blocks are joined together such that the first block (17b1 and 17a1) is disposed side-by-side to the second block (17a2 and 42a2). Accordingly, Masao cannot possibly teach or suggest that the disposed positions of the first polarizing beam splitting film and the second polarizing beam splitting film in the first block is shifted from the disposed 
Therefore, Masao does not expressly or inherently describe at least, for example, the features of "the first block is side by side to the second block along a first axis, the first block is joined to the second block ... disposed positions of the first polarizing beam splitting film and the second polarizing beam splitting film in the first block are shifted from disposed positions of the first polarizing beam splitting film and the second polarizing beam splitting film in the second block along a direction orthogonal to an entering direction of the light" as recited in amended independent claims 1 and 8. 
Therefore, amended independent claims 1 and 8 are not taught by Masao.
Claims 2, 3, 4, 7, and 9 are allowed as they depend from allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711. The examiner can normally be reached M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY L BROOKS/Primary Examiner, Art Unit 2882